EXHIBIT 10.3

 

[cgnd_ex103img3.jpg]  

 

March 27, 2017

 

Mr. Guy LaFerrara

Lee & Associates

9838 Research

Irvine, CA 92618

 

RE: Proposal To Lease

 

30191 Avenida de las Banderas, Ste. B

RSM, California

 

On behalf of Jack Sam, Inc. (“Tenant”), Lee & Associates has been authorized to
submit this proposal to lease office space in the above referenced building.

 



Tenant:

 

Jack Sam, Inc. a Delaware corporation.

 

 

 

Project/Facilities:

 

Subject building is a two-story office building located at 30191 Avenida de las
Banderas Rancho, Ste. B Santa Margarita, California.

 

 

 

Location and Size of Premises:

 

Tenant shall lease approximately 3,145 rentable square feet.

 

 

 

Term:

 

Thirty-seven (37) months.

 

 

 

Lease Commencement Date:

 

Lease shall commence upon Lease execution.

 

 

 

Basic Rental:

 

The base monthly lease rate shall be calculated on a Net basis as follows:

 

 

 

 

 

Months

 

Base Rent/PSF

 

 

 

00-01

 

At No Cost

 

 

 

02-12

 

$1.00 Net

 

 

 

13-25

 

$1.03 Net

 

 

 

26-37

 

$1.06 Net

 

 

 

 

 

 

*Net expenses are currently estimated to be $.25 per square foot and Tenant will
be responsible for their own janitorial and electric.

 

 

 

Operating Expenses:

 

Tenant shall be responsible for paying its proportionate share of increases in
Building Operating Expenses (association expense, common area maintenance and
building insurance) and Property Taxes above a 2017 - 2018 Base year. In
addition, property taxes and expenses during the base year and subsequent
comparison years shall be calculated as though the building was 95% occupied and
fully assessed.

 

 

 

Tenant Improvements:

 

Landlord at Landlords sole cost and expense will have the space professionally
cleaned with carpets to be shampooed and walls to be patched and painted.

 

 

 

Parking:

 

 

Landlord shall provide free and in-common surface parking to Tenant at a ratio
of four (4) spaces per 1,000 usable square feet throughout the duration of the
lease term.



 

Lee & Associates – Irvine Inc. A Member of the Lee & Associates Group of
Companies

Corporate ID# 01044791 | 9838 Research | Irvine, CA 92618

Office: 949.790.3121 | Fax: 949.790.3103

 

   

   

 

March 27, 2017

Mr. Guy LaFerrara

Page 2

 

Signage:

 

 

Landlord, at Landlord’s sole cost and expense shall provide Tenant with building
standard suite and marque signage. All costs associated with the installation,
maintenance and removal of said signage above and beyond Landlord’s Building
Signage Allowance shall be absorbed by Tenant.

 

 

 

Building Access:

 

Tenant shall be allowed access to the building twenty-four (24) hours per day,
three hundred sixty-five (365) days per year.

 

 

 

Right to Sublease:

 

Tenant shall have the right to sublet all or any portion of the Premises to any
of its affiliates or subsidiaries and any third party, with Landlord’s prior
written approval, which shall not be unreasonably withheld.

 

 

 

 

Option to Extend:

 

Tenant will be provided one (1 two (2) year renewal option, said option will be
under the same terms and conditions as the original Lease subject to a rental
rate of the then prevailing Fair Market Value (“FMV”) adjusted to include all
concessions, including commissions, and except as otherwise provided in this
Request for Proposal.

 

 

 

Use of Premises:

 

General office for electronics distributor.

 

 

 

Prepaid Rent and Security Deposit:

 

Upon execution of a lease document, Tenant shall prepay the first month’s paid
rent and a security deposit equal to last month’s rent subject to review of
Tenants financials.

 

 

 

Commission:

 

Per existing listing agreement.

 

Landlord and Tenant acknowledge that this proposal is not a lease, and that it
is intended as the basis for the preparation of a lease by Landlord. The lease
shall be subject to Landlord’s, Tenant’s and Lender approval, and only a fully
executed and delivered lease shall constitute a legally binding lease for said
property. Broker makes no warranty or representation to Landlord or Tenant that
acceptance of this proposal will guarantee the execution of a lease for the
property. Until such time that a lease is executed by both parties, Landlord may
entertain offers from (and negotiate with) other prospective tenants regarding
the subject premises. Broker is not authorized to give legal advice. If Tenant
and Landlord desire legal advice, Broker hereby advises Landlord and Tenant to
consult with their respective attorneys prior to executing any document(s).

 

Regards,

[cgnd_ex103img4.jpg]

Mark Jerue

Senior Vice President

License ID# 01073399

 

AGREED AND ACCEPTED:

 

LANDLORD: Pacific Margarita, LLC

 

By: ____________________________________________

 

Date: __________________________________________

 

 

[cgnd_ex103img7.jpg]



   

   



 

[cgnd_ex103img8.jpg] 



   

 



 

[cgnd_ex103img9.jpg] 



   

 



 

[cgnd_ex103img10.jpg] 



   

 



 

[cgnd_ex103img11.jpg] 



   

 



 

[cgnd_ex103img12.jpg] 



   

 



 

[cgnd_ex103img13.jpg] 



   

 



 

[cgnd_ex103img14.jpg] 



   

 



 

[cgnd_ex103img15.jpg] 



   

 



 

[cgnd_ex103img16.jpg] 



   

 



 

[cgnd_ex103img17.jpg] 



   

 



 

[cgnd_ex103img18.jpg] 



   

 



 

[cgnd_ex103img19.jpg] 



   

 



 

[cgnd_ex103img20.jpg] 



   

 



 

[cgnd_ex103img21.jpg] 



   

 



 

[cgnd_ex103img22.jpg] 



   

 



 

[cgnd_ex103img23.jpg] 



   

 



 

[cgnd_ex103img24.jpg] 



   

 



 

[cgnd_ex103img25.jpg] 



   

 



 

[cgnd_ex103img26.jpg] 



   

 



 

[cgnd_ex103img27.jpg] 



   

 



 

[cgnd_ex103img28.jpg] 



   



 